Citation Nr: 1424107	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an additional allowance for school children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.  He also completed additional service in the Army National Guard, to include June 16 to June 30, 1984.

This matter was last before the Board of Veterans' Appeals (Board) in March 2014, on appeal from a June 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the appealed claim.  [The April 2012 decision included remand of four service connection claims; as the Agency of Original Jurisdiction (AOJ) has not completed the remand directives or re-certified the Veteran's appeal to the Board, those issues remain under AOJ jurisdiction.]

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  As the April 2012 Board decision was vacated in March 2014, this decision satisfies his request.   


FINDINGS OF FACT

1.  The Veteran has not submitted evidence substantiating that his claimed dependents, G.L.A. and K.D.J., attended VA-accredited schools between the ages of 18 and 23 and prior to receiving Chapter 35 education benefits.

2.  G.L.A. turned 23 in January 2013.

3.  K.D.J. commenced receiving Chapter 35 education benefits on January 19, 2010; K.D.J. turned 23 in March 2011.


CONCLUSION OF LAW

The criteria for additional allowance for school children during the period under appeal are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.503, 3.667, 21.3023 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt, and prior to consideration of, most applications for VA benefits, VA must satisfy certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Although the Veteran did not receive a notice letter addressing the issue of an additional allowance for school children, he, as explained below, is not eligible for the claimed benefit.  Regardless, the Veteran is not prejudiced by the lack of such notice as he plainly indicated at the September 2010 hearing that he had actual knowledge of what was necessary to substantiate his claim.  Gallegos v. Peake, 22 Vet. App. 329, 338-39 (2008).  During the September 2010 hearing, the undersigned VLJ also explained the issue on appeal, addressed the evidence of record, and inquired as to additional evidence of the school attendance of the Veteran's dependents.  The United States Court of Appeals for Veterans Claims (Court) has held that a VLJ who conducts a hearing must fulfill two duties in order to comply with 38 C.F.R. 3.103(c)(2): (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The September 2010 hearing was legally sufficient.  Id.

After the Board's April 2012 decision, VA associated additional evidence, to include the education benefits folders of the Veteran's dependents, with the claims file.  Although the AOJ has not reviewed this evidence, the Veteran, through his authorized representative, submitted a May 2014 waiver of AOJ review.  38 C.F.R. § 20.1304(c) (2013).

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  


II.  Additional Allowance for School Children

In determining whether or not a claimant is entitled to an additional allowance for school children, VA must determine the ages of the claimed dependents and whether they have attended VA-accredited educational institutions or elected to receive educational assistance under 38 U.S.C. Chapter 35.  38 C.F.R. §§ 3.667, 3.57(a)(1)(iii), 21.3023(a) (2013).  As the Veteran has not submitted credible evidence that G.L.A. or K.D.J. attended VA-accredited educational institutions during the appellate period and prior to turning 23 or receiving educational assistance under 38 U.S.C. Chapter 35, the claim must be denied.

An additional allowance for school children may be paid from a child's 18th birthday if the child was, at that time, pursuing a course of instruction at an approved educational institution and the claim for such benefits was filed within one year of the child's 18th birthday.  38 C.F.R. § 3.667.  The Veteran filed for such benefits within one year of G.L.A.'s and K.D.J.'s respective 18th birthdays.  He also completed VA Forms 21-674 (Request for Approval of School Attendance) reflecting that K.D.J., after the age of 18 and prior to 2010, attended Dallas CAN Academy (VA-accredited), New Beginnings Christian Academy (not VA-accredited), Brown's Academy (not VA-accredited), Duncanville High School (VA-accredited), Bowie High School (VA-accredited), and Tarrant County College (VA-accredited).  He completed VA Forms 21-674 reflecting that G.L.A., after the age of 18 and prior to 2010, attended Dallas CAN Academy, New Beginnings Christian Academy, Timberview High School (not VA-accredited), and Tarrant County College.  

However, these VA Forms 21-674 contain conflicting dates that indicate each dependent was attending more than one school at the same time.  Moreover, K.D.J. indicated on a December 2009 application for educational assistance that she had only attended New Beginnings Christian Academy.  G.L.A. indicated on his application for educational assistance (to attend Lincoln College of Technology, VA-accredited as of October 1, 2013) that he had only attended Timberview High School.  RO personnel also completed six VA Forms 119 (Reports of Contact) reflecting inability to confirm by telephone the enrollment of either K.D.J. or G.L.A. in New Beginnings Christian Academy, Brown's Academy, Tarrant County College, or Dallas CAN Academy.  Given the inconsistencies in the evidence provided by the Veteran and the conflict between his contentions and the other evidence of record, the Board finds him not credible.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995).  

Further, despite repeated requests from the RO and the VLJ (at the September 2010 hearing) to submit documentation clarifying the actual, and correct, dates of school attendance, the Veteran did not submit such evidence.  He testified at the September 2010 hearing that he "couldn't recall specific dates."  See 38 U.S.C.A. § 5107(a) (West 2002) (noting that claimants in the VA system have "the responsibility to present and support" their claims); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In regard to the subsequent portion of the appellate period, K.D.J. commenced receiving educational assistance under 38 U.S.C. Chapter 35 for attendance at Mountain View College effective January 19, 2010.  As pertinent regulation requires that any additional allowance for school children cease on the day preceding the beginning date of educational assistance (38 C.F.R. § 3.503 (a)(8)), and K.D.J. turned 23 while in receipt of such assistance, the Veteran is not entitled to receive any additional allowance based on K.D.J.'s school attendance after January 18, 2010.  See 38 C.F.R. § 3.57(a)(1)(iii).  As there is no credible evidence that G.L.A. attended a VA-accredited school during/after 2010 and prior to turning 23 in January 2013, the Veteran is not entitled to receive any subsequent additional allowance based on G.L.A.'s school attendance.  Id.  

Due to the discrepancies in the evidence, K.D.J.'s receipt of educational assistance under 38 U.S.C. Chapter 35, and G.L.A.'s age, there is no time period under appeal during which the additional allowance can be granted.  38 U.S.C.A. § 5107 (a), (b).


ORDER

Entitlement to an additional allowance for school children is denied.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


